This case comes before us now on motion for judgment on the pleadings awarding peremptory writ of mandamus.
On July 15, 1936, we filed an opinion and judgment in which we overruled demurrer to the alternative writ for the reasons stated therein. On July 28, 1936, a petition for rehearing having been filed, we filed supplemental opinion and judgment and denied petition for rehearing.
The motion for judgment on the pleadings was filed on July 27th, 1936. Respondents have not replied to this motion though notice of it was sent to counsel July 28, 1936.
In our judgment of July 15th we granted leave to file return within ten days. Return was not filed within the period allowed, but a petition for rehearing was filed. On *Page 632 
July 29th leave was given to file a return by August 1st. On July 30th the Respondents presented here a joint and several return to the alternative writ.
We have examined the return to ascertain whether or not it presents any meritorious defense. We find that the allegations contained in the return, while they are voluminous, constitute no legal defense and state nothing in bar to the issuance of a peremptory writ of mandamus.
Therefore, the return is adjudged to be insufficient and the motion for peremptory writ of mandamus is granted.
Let the writ issue.
WHITFIELD, C.J., and ELLIS, TERRELL, and BUFORD, J.J., concur.